Hill, J.
This is the second time this ease has been before this court. For a full statement of the facts see Rosenberg v. Wilson, 154 Ga. 625 (115 S. E. 7). It was there decided that the trial judge did not err in refusing a temporary injunction and in dissolving the order appointing a temporary receiver. On the trial of the case the lower court, after evidence was introduced by the plaintiff and the defendant, directed the jury to find that the plaintiff was not entitled to a receiver. Under the evidence the jury returned a verdict against the defendants’ plea of rescission of the contract and of recoupment, and in favor of the defendant as against the purchase-money notes sued on. The plaintiff filed a motion for new trial on the usual general grounds, and on a special *400ground assigning error because the court directed the verdict that the plaintiff was not entitled to a receiver, it being contended that there was evidence in the record authorizing the jury to find that a receiver should have been appointed.
In view of the contract which was executed contemporaneously with the bond for title, which contract provided for an extension of time when the notes should become due, and under the pleadings and the evidence, the court did not err in directing the verdict complained of, and in overruling the motion for new trial, even though the appointment of a receiver is a judicial function.

Judgment affirmed.

All the Justices concur, except Gilbert, J., absent for providential cause.